Pee Curiam,
Tbe appellant is a member of the firm of J. A. Wolfersberger & Co., against which firm this suit was brought in the court below to May Term, 1877. In June, 1877, Wolfersberger, one of the defendants, filed an affidavit of defence to a part of the claim. Nothing further appears to have been done until October, 1891, when judgment was taken for the amount admitted to be due. An application was subsequently made by George Wehrly, one of the defendants, to open the judgment for the reasons stated in his petition. The judgment was not taken for want of a sufficient affidavit of defence, as alleged by appellant. On the contrary, it was taken, as the record shows, for only the amount admitted in defendant’s affidavit of defence to be due, and in open court, after notice to counsel of record, and he consenting thereto. Under these circumstances the judgment will have to stand.
Judgment affirmed.